Citation Nr: 1504177	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a reduction from a 50 percent disability rating to a 30 percent disability rating for service-connected migraine headaches, effective September 1, 2008, was proper.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected status-post anterior cruciate ligament reconstruction, right knee (hereinafter right knee disability).

3.  Entitlement to an increased rating in excess of 10 percent for service-connected joint pain due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) from March 2008 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2008, the RO continued 10 percent disability ratings for a right knee disability and for joint pain due to undiagnosed illness.  In addition, the RO proposed to reduce the 50 percent rating for migraine headaches to 30 percent.  In June 2008, the RO reduced the rating for migraine headaches as proposed.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

The issues of entitlement to an increased rating in excess of 10 percent for a service-connected right knee disability and entitlement to an increased rating in excess of 10 percent for service-connected joint pain due to undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In March 2008, the RO notified the Veteran of a proposal to reduce the disability rating for migraine headaches from 50 percent to 30 percent. 

2.  A June 2008 rating decision reduced the rating for migraine headaches from 50 percent to 30 percent, effective from September 1, 2008.

3.  At the time of the reduction, the 50 percent rating for migraine headaches had been in effect since October 27, 2003, a period of less than five years.

4.  The record demonstrates that at the time the RO reduced the 50 percent evaluation assigned to the Veteran's migraine headaches there had been no sustained material improvement in the symptoms attributable to that disability.


CONCLUSION OF LAW

The criteria for restoration of a 50 percent disability rating have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.126, 4.130, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.


II.  Propriety of Rating Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  

In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

The Board observes that the RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and issued a rating proposing the reduction in March 2008.  That same month the RO notified the Veteran of the proposed rating reduction, as well as his rights in challenging it.  The reduction was then assigned in a June 2008 rating decision, effective from September 1, 2008.  Thus, VA satisfied the procedural requirements imposed on the reduction of disability ratings.  The Board must still consider whether the reduction was factually appropriate based upon the evidence of record.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2014).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.

In this case, the 50 percent disability rating became effective October 27, 2003, slightly less than five years before the reduction took effect on September 1, 2008.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b), pertaining to stabilization of disability ratings, do not apply; and reexamination disclosing improvement would warrant a rating reduction.  38 C.F.R. § 3.344 (c).

Some general VA regulations apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected migraine headaches was not appropriate.  There is no showing, based on a thorough review of the lay and medical evidence of record that improvement in the overall disability actually occurred or that the Veteran's ability to function under the ordinary conditions of life improved.  In addition, any slight improvement that may have been shown at the time the reduction was made is no longer shown by subsequent medical evidence.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992) (explaining that post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved).

Migraines are evaluated under Diagnostic Code (DC) 8100.   Under DC 8100, a 50 percent evaluation is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted for migraine headaches where there is characteristic prostrating attacks occurring on an average of once a month over the last several months. 38 C.F.R. § 4.124a, DC 8100. 

In January 2004, the RO increased the Veteran's rating for migraine headaches from 30 percent to 50 percent based on a VA examination in which the Veteran indicated the number of headaches he experienced increased to 3 per week and that the Veteran was unable to work as a security guard at a school when he suffered a migraine.  He indicated the pain was associated with nausea, but not vomiting, photophobia or phonophobia and the pain would last up to 24 hours.  In 2008, the RO reduced the Veteran's rating based on a September 2007 VA examination report.  The claims file was not available for review.  The examiner indicated the Veteran's headaches were "intermittent with remissions" and that he had 2 or 3 prostrating headaches a month that would last 1 to 2 days.  The report also indicated that the Veteran would see dots, felt nausea and was sensitive to light when he had a migraine.  It was noted that his migraines had "significant effects" on his usual occupation.  The Board finds that this report does not show a sustained improvement in the Veteran's disability; he was still taking daily medication to control his headaches and they continued to be debilitating and affect the quality of his life as the evidence suggests they continue to do today.

Following review of all evidence pertaining to the history of the Veteran's service-connected migraine headaches, the Board has found nothing which would lead to the conclusion that sustained improvement in the Veteran's disability has been demonstrated at any time since the 50 percent disability rating was assigned in October 2003.  As the benefit of the doubt must be resolved in favor of the Veteran, the Board concludes that restoration of the 50 percent disability rating is warranted.  

A 50 percent rating is the highest available schedular rating for migraine headaches.  The Board has considered whether referral for extra-schedular consideration is warranted in this case and finds that it is not. The evidence before VA does not present such an exceptional disability picture that the schedular evaluation is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The established criteria found in the rating schedule for headaches adequately describes the Veteran's symptomatology and as such, no extra-schedular referral is required.  

ORDER

The reduction of the disability rating for the Veteran's migraine headaches was not factually proper; restoration of a 50 percent disability rating is granted, effective from September 1, 2008.



REMAND

Reasons for Remand: To schedule the Veteran for VA examinations.

The Board finds that further development is required to comply with VA's duty to assist the Veteran with his increased rating claims.

In regard to his right knee disability, the Veteran contends that the VA examination performed in October 2013 was inadequate and the examiner did not accurately measure the range of motion of his knee.

The Veteran's knee disability was originally rated 10 percent disabling under Diagnostic Code (DC) 5261 for limitation of extension of the leg.  In March 2008, the RO determined it was more appropriate to rate the Veteran's right knee disability under DC 5010 for arthritis, due to trauma, which is rated as degenerative arthritis under DC 5003.   Notably, included within 38 C.F.R. § 4.71a  are multiple DCs that evaluate impairment resulting from service-connected knee disorders.  These include DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

It is possible for a veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several DCs. 38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Here, the Board notes the Veteran's claims of instability, giving way and cracking sounds on extension.  In light of the higher ratings available under the diagnostic codes pertinent to the knee and the competent lay evidence provided by the Veteran, the Board concludes another VA examination should be scheduled.  Indeed, the October 2013 VA examination appears to focus on degenerative joint disease in the left knee.  No diagnosis of a right knee disability was discussed and although it was noted the Veteran wore a brace for his "knees", it was not indicated whether he was using the assistive device on one knee or had assistive devices for both knees.  A recent examination focused on the right knee is necessary prior to a final adjudication of the claim.  

In regard to his claim for a higher rating for service-connected joint pain due to undiagnosed illness, the Veteran complains of continuing and constant pain in many joints, to include the bilateral shoulders, bilateral ankles, bilateral wrists, bilateral hips and bilateral elbows.

The Board notes that the RO has evaluated the Veteran's joint pain due to an undiagnosed illness pursuant to Diagnostic Code 8850-5002.  DC 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule.  In this case, the Veteran's joint pain has been rated as analogous to rheumatoid arthritis which is evaluated under DC 5002.  Although DC 5002 does not specifically allow for a 10 percent disability rating, the section refers to chronic residuals and notes that limitation of motion that is noncompensable under the codes for the specific joints involved will be assigned a 10 percent rating for each such major joint or group of minor joints affected, to be combined, but not added.  A 20 percent rating is appropriate for one or two exacerbations a year in a well-established diagnosis. 

The Board notes that no objective evidence of rheumatoid arthritis is found in the claims file.  The most recent examinations of the ankles, shoulders, elbows, ankles, wrists and hands give no indication that arthritis is present; indeed, no imaging studies or diagnostic testing was done or reviewed by the examiner.

The Board notes a VA's examiner's comment in a VA January 2008 examination report that it was unclear why a rheumatologist had diagnosed the Veteran with arthritis and that it may have been an "'exasperation or frustration' diagnosis on the part of the rheumatologist who awarded the diagnosis . . ." The examiner did not have the Veteran's claims file for review; however, he did indicate that after talking with the Veteran, it was his belief that he did not have a "true joint based disease."  The examiner indicated the problems the Veteran was experiencing in his ankles, wrists, hips, shoulders etc. "may be all around the joint and involve soft tissue, ligaments, tendons, cartilage and many other things around the joint, but they are not internal, joint-related problems."  He indicated that in his many years of pain management experience, when he was confronted with someone in serious pain who was taking very strong painkiller medication, such as the Veteran, he would "move away from the usual severe joint disease, torn up muscles, damaged organs, and broken bones and start to think about things that are related to the nerves, especially peripheral nerves or additionally related to fascia or other neurologically related sophisticated and exotic conditions."  The examiner very carefully considered all the Veteran's symptoms for each body part in which he claimed pain, but, stated that based on the information before him, any diagnosis rendered would be speculative.

Prior to the March 2008 continuation of the 10 percent rating, a VA examiner had not had the chance to review the Veteran's medical history or the previous treatment for his continuing pain.  The October 2013 examination reports provide little additional information.  The Veteran's lay statements seem at odds with the examination reports that show normal range of motion without pain, tenderness or stiffness.  The Veteran claims he has functional loss caused by his joint pain, but, no functional loss was reflected in any of the VA examinations in 2013.  Indeed, the Veteran's lay statements would suggest he has widespread pain with associated sleep disturbance and stiffness which may indicate the presence of fibromyalgia (DC 5025).  No examiner has considered such possibility and no imaging studies or significant diagnostic testing has ever been performed to elucidate further information regarding the nature or origin of the Veteran's pain in his ankles, wrists, elbow, shoulders, hips and/or hands.

The Board finds that there is not enough medical evidence to properly rate the Veteran's joint pain.  Indeed, without x-ray evidence, there can be no "well-established diagnosis" pursuant to DC 5002 and the Veteran would be precluded from even a 20 percent rating under that diagnostic code.  Based on the foregoing, the Board finds it appropriate to remand the claim for a VA examiner, other than the one who performed the examinations in October 2013, to answer specific questions and try to elucidate how best to rate the Veteran for his joint pain.  In addition, the Board finds it appropriate to have an examiner take a close look at the claims file and the indications that the pain the Veteran is experiencing is not actually pain in the joints and may instead be related to the nerves or tissues.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected status post anterior cruciate ligament reconstruction, right knee.
All necessary tests, including imaging studies, should be performed and the results documented in the report.  

The electronic claims file and a copy of this REMAND must be made available for review, and the examination report should reflect that such review occurred, to include additional documents on Virtual VA such as the October 2014 hearing transcript.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner should also perform testing of all ligaments and characterize any findings of subluxation and/or lateral instability as mild, moderate, or severe.  Additionally, the examiner should assess the cartilage in both knees and note any dislocation or episodes of 'locking', pain, and effusion in the joint.   All symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his right knee disability and what impact that has on his occupational functioning and ability to maintain substantially gainful employment.

3.  Schedule the Veteran for VA examinations of his ankles, wrists, shoulders, elbows, hips and hands with a VA examiner who is not the examiner who provided the October 2013 examinations to assess the Veteran's "joint pain due to undiagnosed illness."

The electronic claims file and a copy of this REMAND must be made available for review, and the examination report should reflect that such review occurred, to include additional documents on Virtual VA such as the October 2014 hearing transcript.

The examiner should review the claims file and examine the Veteran.  All necessary tests, including imaging studies, should be performed and the results documented in the reports.

The examiner should note the indication in a January 2008 VA examination report that the Veteran's pain in the ankles, wrists, shoulders, hips and hands is not necessarily joint pain and consider whether there is nerve or tissue involvement which might better explain the Veteran's symptoms.  The examiner should also note the continued use of strong painkillers, to include OxyContin and morphine, which have provided the Veteran only partial relief of continuing and widespread pain.

Based on review of the record and examination of the Veteran, the examiner should provide opinions as to the following:

(1) Does the Veteran have arthritis in his ankles, wrists, shoulders, elbows, hips and/or hands?

(2) Does the Veteran have fibromyalgia in his ankles, wrists, shoulders, elbows, hips and/or hands?

(3) If arthritis and/or fibromyalgia is/are not identified, is/are there any other diagnosis/es that could be rendered or any medical explanation/s that could explain the continuing pain the Veteran experiences in his ankles, wrists, shoulders, elbows, hips and/or hands?

(4)  What other symptoms besides pain, if any, does the Veteran describe in regard to his ankles, wrists, shoulders, elbows, hips and/or hands?

(5)  Do the symptoms experienced by the Veteran in his ankles, wrists, shoulders, elbows, hips and/or hands limit his range of motion?

(6) Do the symptoms experienced by the Veteran in his ankles, wrists, shoulders, elbows, hips and/or hands cause functional loss such that his ability to maintain and sustain substantially gainful employment is affected?

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


